 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 JUAN RIVERA,                                          Case No. 2:19-cv-00288-APG-PAL

 4                      Petitioner,                      ORDER
             v.
 5                                                       [ECF No. 4]
     BRIAN WILLIAMS, et al.,
 6
                        Respondents.
 7

 8          The petitioner has moved for an extension of time to comply with the Court’s order of

 9 February 26, 2019. The motion (ECF No. 4) is granted. The petitioner will have 21 days from

10 the date of this order to file a petition in this case. The failure to do so will result in dismissal of

11 this action without prejudice. The petitioner remains responsible for calculating the running of

12 the federal limitation period and timely asserting claims, without regard to the extension granted

13 herein. That is, by ordering the petitioner to file a petition in this case, I make no finding or

14 representation that any such petition would not be subject to dismissal as untimely. See Sossa v.

15 Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).

16          Dated: May 1, 2019.

17

18                                                          __________________________________
                                                            ANDREW P. GORDON
19                                                          UNITED STATES DISTRICT JUDGE

20

21

22

23
